DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY DEVICE AND METHOD OF GENERATING AN INTERNAL VOLTAGE WHEN AN ERROR OCCURRED DURING STANDBY MODE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,049,797 to Fukui et al. (hereafter Fukui) in view of US 7,099,233 to Do (hereafter Do) in view of US 9,202,530 to Jang (hereafter Jang).
Regarding independent claim 1, Fukui teaches a memory device comprising: 
a reference voltage generation circuit configured to generate a standby mode reference voltage in a standby mode (FIG. 2: reference voltage 2 generating circuit to generate VREF2), and generate and output an active mode reference voltage in an active mode (FIG. 2: reference voltage 1 generating circuit to generate VREF1); and 
an internal voltage generation circuit configured to receive one of the standby mode reference voltage and the active mode reference voltage from the reference voltage generation circuit, and generate an internal voltage (FIG. 2: comprising output buffers B1 and B2 to generate Vint), 

Fukui doesn’t teach the strikethrough limitations.  However, Fukui teaches the circuits to generate and output VREF2 and VREF1 are in response to enable signals enVREF2 for standby mode and ENABLE for active mode, respectively.   
Do teaches, in FIG. 1, enable signal PPE for standby mode and enable signal PPE_A for active mode can be generated with one level sensor 10 or with two level sensors (see 1:62-67).  With one level sensor, whenever enable signal PPE for standby mode turns off standby charge pump 30, output controller 44 triggers the enable PPE_A for active mode to turn on active charge pump 60. 
Jang teaches, in FIG. 10, a power up sequence comprising initialization operation, standby mode, and active mode in response to power on reset signal POR, wherein when the POR signal fails to maintain the enable state, the initialization operation will have error (see 4:25-45). 
Since Fukui, Do and Jang are all from the same field of endeavor, the purpose disclosed by Do and Jang would have been recognized in the pertinent art of Fukui.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept taught in Do to the voltage generating circuits of Fukui in order to preventing error occurred during power up taught in Jang.
Regarding dependent claim 2, Do teaches wherein, when the internal voltage generated in the standby mode is greater than a comparison voltage the reference voltage generation circuit generates the active mode reference voltage in the standby mode and outputs the active mode reference voltage to the internal voltage generation circuit (FIG. 1: when VPP>VREF_PP, PPE is inactive and PPE_A is active, see 2:3-13).  
It would have been obvious to one with ordinary skill in the art to realize that in order for Do to meet the limitation of “less than”, VERF_PP and VPP inputted to level sensor 10 can switch places, with insertion of an inverter before the output of PPE signal.
Regarding independent claim 12, Fukui  teaches a memory device comprising: 
a reference voltage generation circuit configured to generate a standby mode reference voltage in a standby mode (FIG. 2: reference voltage 2 generating circuit to generate VREF2), and generate and output an active mode reference voltage in an active mode (FIG. 2: reference voltage 1 generating circuit to generate VREF1); 
an internal voltage generation circuit configured to receive one of the standby mode reference voltage and the active mode reference voltage from the reference voltage generation circuit, and generate an internal voltage (FIG. 2: comprising output buffers B1 and B2 to generate Vint); and 
an internal circuit configured to be driven using the internal voltage and inherently perform a program operation, a read operation, an erase operation, and a test operation (FIG. 2: non-volatile memory element is  flash memory operated with voltage Vint, wherein flash memory operations include program, read, erase, and test operations, see 3:64), 

Fukui doesn’t teach the strikethrough limitations.  However, Fukui teaches the circuits to generate and output VREF2 and VREF1 are in response to enable signals enVREF2 for standby mode and ENABLE for active mode, respectively.   
Do teaches, in FIG. 1, enable signal PPE for standby mode and enable signal PPE_A for active mode can be generated with one level sensor 10 or with two level sensors (see 1:62-67).  With one level sensor, whenever enable signal PPE for standby mode turns off standby charge pump 30, output controller 44 triggers the enable PPE_A for active mode to turn on active charge pump 60. 
Jang teaches, in FIG. 10, a power up sequence comprising initialization operation, standby mode, and active mode in response to power on reset signal POR, wherein when the POR signal fails to maintain the enable state, the initialization operation will have error (see 4:25-45). 
Since Fukui, Do and Jang are all from the same field of endeavor, the purpose disclosed by Do and Jang would have been recognized in the pertinent art of Fukui.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept taught in Do to the voltage generating circuits of Fukui in order to preventing error occurred during power up taught in Jang.
Regarding independent claim 18, Fukui teaches a method of operating a memory device, comprising: 
generating a standby mode reference voltage when in a standby mode  (FIG. 2: reference voltage 2 generating circuit to generate VREF2 in response to enable signal enVREF2 during standby mode); 
generating an internal voltage using the standby mode reference voltage  (FIG. 2: voltage of output buffer B2 as Vint in standby mode); 

reference voltage and generating the active mode reference voltage (FIG. 2: reference voltage 1 generating circuit to generate VREF1 in response to signal ENABLE during active mode, see 4:31-5:3); and 
generating the internal voltage using the active mode reference voltage  (FIG. 2: voltage of output buffer B1 as Vint in active mode).
Fukui doesn’t teach the strikethrough limitations.  
Do teaches, in FIG. 1, enable signal PPE for standby mode and enable signal PPE_A for active mode can be generated with one level sensor 10 or with two level sensors (see 1:62-67).  With one level sensor, whenever enable signal PPE for standby mode turns off standby charge pump 30, output controller 44 triggers the enable PPE_A for active mode to turn on active charge pump 60. 
Jang teaches, in FIG. 10, a power up sequence comprising initialization operation, standby mode, and active mode in response to power on reset signal POR, wherein when the POR signal fails to maintain the enable state, the initialization operation will have error (see 4:25-45). 
Since Fukui, Do and Jang are all from the same field of endeavor, the purpose disclosed by Do and Jang would have been recognized in the pertinent art of Fukui.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept taught in Do to the voltage generating circuits of Fukui in order to preventing error occurred during power up taught in Jang.
Regarding dependent claim 19, Do teaches when the error is not detected in detecting the error form the internal voltage, determining whether an active mode has been enabled; and when the active mode is enabled, generating the internal voltage using the active mode reference voltage (because logic NAND plus an inverter of the output controller 44 in FIG. 1 of Do is equivalent to OR gate in FIG. 6 of the present invention).
Regarding dependent claim 20, Fukui teaches wherein the memory device is driven in a waiting mode for receiving a command to be input from an external device using the internal voltage generated when in the standby mode (because a memory device is switched between standby mode and active mode when there are input command).

Allowable Subject Matter
Claims 3-11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 3-11: wherein the reference voltage generation circuit comprises: a comparison voltage generation circuit configured to generate the comparison voltage; an enable signal generation circuit configured to generate a standby mode enable signal in response to an inverted power-on reset signal when in the standby mode, and generate an active mode enable signal in response to an active signal when in the active mode; a standby mode reference voltage generation circuit configured to generate the standby mode reference voltage in response to the standby mode enable signal; and an active mode reference voltage generation circuit configured to 1o generate the active mode reference voltage in response to the active mode enable signal.
With respect to dependent claim 13-17: wherein the reference voltage generation circuit comprises: a comparison voltage generation circuit configured to generate a comparison voltage; an enable signal generation circuit configured to generate a standby mode enable signal in response to an inverted power-on reset signal when in the standby mode, generate a an active mode enable signal in response to an active signal when in the active mode, and continuously enable and output the standby mode enable signal, or disable the standby mode enable signal and enable and output the active mode enable signal, based on a result of the comparison between the comparison voltage and the internal voltage; a standby mode reference voltage generation circuit configured to generate the standby mode reference voltage in response to the standby mode enable signal; and an active mode reference voltage generation circuit configured to generate the active mode reference voltage in response to the active mode enable signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 1, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824